 FRENCHY'S K & TEarl Kuhns, d/b/a Frenchy's K & T and Earl'sNews Stand and Subhas C. Bansra. Case 20-CA- 16430July 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn April 26, 1982, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,l and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Earl Kuhns,d/b/a Frenchy's K & T and Earl's News Stand,San Francisco, California, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge:This proceeding, in which a hearing was conducted onMarch 1, 1982, is based on an unfair labor practicecharge filed against Earl Kuhns, d/b/a Frenchy's K & Tand Earl's News Stand, herein called Respondent, bySubhas C. Bansraj, herein called Bansraj. The chargewas filed July 16, 1981, and on August 26, 1981, a com-plaint was issued against Respondent by the Regional Di-rector for Region 20, of the National Labor RelationsBoard, on behalf of the Board's General Counsel, alleg-ing that on July 14, 1981, Respondent violated Section8(a)(1) of the National Labor Relations Act, herein263 NLRB No. 7called the Act, by discharging Bansraj, who was a super-visor within the meaning of Section 2(11) of the Act, be-cause Bansraj refused to commit unfair labor practices.Respondent filed an answer which admitted certain fac-tual allegations but denied engaging in the alleged unfairlabor practices.Upon the entire record,2from my observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs filed by Respondent and the GeneralCounsel, I make the following:FINDINGS OF FACTI. THE UNFAIR LABOR PRACTICESA. The BackgroundRespondent is a sole proprietorship owned by EarlKuhns which operates a chain of adult bookstores, fourof which are located in San Francisco, California, on thefollowing streets: 16th, Mason, Geary, and Taylor.During the period of time material herein the TaylorStreet store, which is the main store, was undergoing ex-tensive remodeling. Kuhns has little contact with theday-to-day operation of the stores. During the time mate-rial herein Bansraj, who was employed by Kuhns as Re-spondent's general manager, was responsible for the day-to-day operation of the stores. Assistant Manager Ken-neth Garrett, who is admittedly a statutory supervisor,assisted him.In December 1978, the Union commenced a campaignto organize the clerks employed in Respondent's SanFrancisco stores. In March 1979, this campaign culminat-ed in a Board-conducted representation election whichthe Union won. Upon charges filed by the Union inCases 20-CA-14319 and 20-CA-14456, the Board inEarl Kuhns d/b/a Frenchy's K & T and Earl's NewsStand3held that during the period from January toMarch 1979 Respondent violated Section 8(aX3) and (1)of the Act by discharging seven employees and reassign-ing two employees to more onerous work because of theemployees' union activities and further violated Section8(aXl) by interrogating employees about their union ac-tivities; by rewarding employees for providing Respond-ent with information about the union activities of otheremployees, by threatening employees with different kindsof economic reprisals if they supported the Union; bypromising employees improved benefits of employment ifthey did not support the Union; by creating the impres-sion that the employees' union activities were under sur-veillance; and by informing employees that it would befutile for them to support the Union.In June 1979 after the close of the hearing in Cases20-CA-14319 and 20-CA-14456, Kuhns, Bansraj, andI In its answer, Respondent admits that it meets the National LaborRelations Board's applicable discretionary jurisdictional standard and isan employer engaged in commerce within the meaning of Sec. 2(6) and(7) of the Act. Also, Respondent admits that the labor organization in-volved in this case. Retail Clerks Union, Local 648, herein called theUnion, is a labor organization within the meaning of Sec. 2(5) of the Act.2 The General Counsel's motion to correct the spelling of the names ofDanny Meadow and Mahendre Prashad in the transcript is granted.3 247 NLRB 1212 (1980).45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGarrett met with Respondent's attorney Joseph Rhine.Attorney Rhine informed Kuhns that he thought it was"most likely" Kuhns would have to reinstate the dis-charged employees who were alleged in the unfair laborpractice cases to have been illegally discharged. Kuhnsindicated he was not happy about this prospect becausehe did not want the Union "to run his stores." Rhinetold him that if the Court ordered him to reinstate theemployees he would have no choice. Bansraj asked howthey expected him to cope with the reinstated workers.Rhine suggested that Bansraj create a separate personnelfile for each of the clerks who were employed during theUnion's organizational campaign and that wheneverBansraj observed one of these employees doing some-thing wrong to issue them a written disciplinary warningand place a copy of the warning in the employee's per-sonnel file. Rhine stated that if these written warningswere appropriately issued the recipients would be unableto grieve to the Union or the Board. Kuhns agreed withRhine's suggestion and specifically instructed Bansrajthat he was particularly interested in having Bansrajissue written warnings to those employees who were em-ployed by Respondent during the union election andwho testified against the Company during the unfairlabor practice hearing in Cases 20-CA-14319 and 20-CA-14456.On August 30, 1979, the U.S. District Court for theNorthern District of California pursuant to a petitionfiled by the Board for a preliminary injunction, pendingthe Board's disposition of the unfair labor practices al-leged in Cases 20-CA-14319 and 20-CA-14456, orderedRespondent to reinstate the several employees whom theBoard in these cases alleged were illegally terminated.On October 25, 1979, the court, pursuant to the Board'spetition alleging that Respondent was in civil contemptof the court's August 30, 1979, Order, issued an orderadjudging Respondent to be in civil contempt, as alleged,and ordered Respondent to comply with the terms of theAugust 30 order under threat of penalty. Immediatelyfollowing the issuance of this order Bansraj went to at-torney Rhine's office to execute an affidavit to be sub-mitted to the court stating that Respondent had reinstat-ed the employees and had otherwise complied with thecourt's order. Kuhns, who was also present, told Bansrajthat as soon as the employees who were reinstated cameto work that Bansraj should get rid of them as quickly aspossible.Prior to Kuhns' instruction to Bansraj in June 1979 tomaintain a personnel file for each of the employees whohad been employed during the Union's organization cam-paign, to issue written disciplinary warnings to these em-ployees when he observed them engage in misconduct,and to place a copy of the reprimand in the employees'files, Respondent did not maintain personnel files for itsemployees and there is no evidence that Respondent pre-viously employed a system of written disciplinary warn-ings. Bansraj complied with the instruction to maintainpersonnel files for the employees who had been em-ployed during the Union's organizational campaign. Hekept these files in his briefcase. Kuhns never asked to seethese files.Besides instructing Bansraj to issue written disciplinarywarnings to the employees who had been employedduring the Union's organizational campaign, if they en-gaged in misconduct, Kuhns later in June 1979 directedBansraj to issue written disciplinary warnings to any em-ployee who was late for work or who was absent due toillness without a doctor's excuse.4Thereafter, from 1979until Bansraj's discharge in 1981, Kuhns, on several occa-sions told Bansraj he felt that employee discipline wasnot strict enough and to be sure to issue written disci-plinary warnings to employees if they violated workrules. Kuhns told Bansraj that he wanted employees tobe issued three disciplinary warning notices before theywere fired.Despite Kuhns' above-described instructions about is-suing written disciplinary warnings to the employees,Bansraj, from 1979 until his discharge in July 1981,issued only one such warning. When Kuhns during thisperiod asked whether Bansraj was issuing employeeswritten disciplinary warnings, Bansraj falsely answeredin the affirmative.During the period from 1979 to 1981 on several occa-sions when Kuhns received correspondence from theUnion grieving about a matter or from the Board askingthat Kuhns comply with the Board's Decision and Orderin Cases 20-CA-14319 and 20-CA-14456, Kuhns in-formed Bansraj that the Board and the Union were "justf- me over" and asked Bansraj whether he was issuingwritten disciplinary warnings to the employees andwhether anyone was scheduled to be discharged and in-structed Bansraj to get rid of the union members asquickly as possible. Bansraj falsely replied that he was infact issuing written warnings and with respect to Kuhns'question about who was next to be discharged gave anevasive answer.In 1981 Bansraj was scheduled to take his vacationJune 15. However, in May 1981 Garrett asked whetherBansraj could postpone his vacation until late June be-cause on June 15 Respondent was closing the 16th Streetstore and transferring everything from that store to theTaylor Street store and because of this Bansraj's pres-ence was necessary. Bansraj agreed to delay his vacationuntil July 1, 1981.On Friday, June 26, 1981, Bansraj, in the presence ofthe Company's bookkeeper, Danny Meadows, informedKuhns that "the live show has finally begun and so I'llgo on my vacation the Ist of July." Kuhns answered,"you deserve one."On Tuesday, June 30, while Bansraj was working atthe Taylor Street store, Respondent's accountant MikeFranklin, in the presence of Kuhns, asked Bansraj to doa lengthy project for Franklin which would take severaldays. Bansraj informed him that he was starting his vaca-tion the next day and would return July 15. NeitherFranklin nor Kuhns responded.Later on June 30, in the evening, Garrett phonedBansraj at his home and stated that Kuhns did not wantBansraj to go on vacation July 1 because he needed him.Garrett did not explain why Kuhns needed him. Bansraj4 The record reveals that these two work rules were new rules institut-ed for the first time by Kuhns in June 1979.46 FRENCHY'S K & Treplied that he had already made his vacation plans. Gar-rett advised him that Kuhns did not want him to take hisvacation at that time and warned Bansraj that if he wenton vacation he would no longer be Respondent's generalmanager but instead would be the manager of the TaylorStreet store. Bansraj answered that he accepted the de-motion and would go on vacation. Garrett told him toturn in whatever belonged to the Company in his posses-sion. The next day, July 1, before leaving on his vaca-tion, Bansraj went to the Taylor Street store and gaveGarrett his keys, the combination to the safe, and all ofthe files he had in his possession which included the em-ployees' personnel files he had been maintaining.5On July 14, 1981, upon his return from vacation, Bans-raj phoned the Taylor Street store and spoke with Gar-rett. Bansraj stated he was back from vacation andwould come to work the next day. Garrett informed himthat Kuhns did not need him. Bansraj asked "why." Gar-rett stated that when Respondent needed him the mosthe went on vacation. Bansraj replied that he realized thatKuhns was no longer going to employ him as generalmanager but, as he had told Garrett on June 30, he wasaccepting the "option" offered to him of being managerof the Taylor Street store. Garrett replied that Kuhnswas withdrawing that "option." Bansraj asked "why."Garrett replied that Bansraj had not paid the bills andtaxes on time. Bansraj asked Garrett how he could paythe bills and taxes when there was no money for him todo so because of the cost of the remodeling of theTaylor Street store. Garrett in response stated, "therewere various other reasons" for his discharge. Bansrajasked "such as what." Garrett replied that Kuhns haddiscovered that Bansraj had not issued written disciplin-ary warnings to the union members and that because ofthis Respondent could not get rid of the union membersas quickly as they intended and that Bansraj had cost Re-spondent a lot of money by his failure to issue the afore-said written warnings.6It is undisputed that Bansraj, who, as general managerwas responsible for the payment of Respondent's bills5 The above description of the events immediately leading up to Bans-raj's leaving for vacation on July 1, 1481, is based upon Bansraj's testimo-ny which conflicts in significant respects with Garrett's Garrett testifiedthat on June 29 he asked Bansraj not to take his vacation because the"live show" was opening. That on June 30, when he phoned Bansraj athome, Garrett told him Kuhns did not want him to take his vacation be-cause the "live show" was ready to open and since they were short ofclerks they needed Bansraj's services and warned Bansraj that if he wenton vacation he would lose his job. Bansraj told Garrett he had to take hisvacation because he had already made the arrangements. Garrett repeat-ed that if Bansraj went on vacation he would lose his job. Garrett specifi-cally denies stating that Bansraj would be demoted from general managerto manager of the Taylor Street store and denies that Bansraj gave himthe employees' personnel files before he left on vacation. I have rejectedGarrett's testimony in favor of Bansraj's because in terms of their testi-monial demeanor Bansraj impressed me as the more credible witness.a The above description of the July 14 conversation between Bansrajand Garrett is based on Bansraj's testimony which conflicts with Gar-rett's in significant respects. Garrett testified that when Bansraj told himhe was back and wanted to start work that Garrett told him there was nojob available for him and this ended the conversation. Garrett specificallydenies giving Bansraj any reason for his termination or that there wasany discussion about Bansraj returning to work as manager of the TaylorStreet store. I have rejected Garrett's testimony in favor of Bansraj's be-cause in terms of their testimonial demeanor Banisraj impressed me as themore credible witness.and taxes, failed to pay a substantial number of billswhich were past due. It is also undisputed that thereason for his failure to pay these bills was that therewas no money available to pay the bills and that Kuhnsknew this.B. Discussion and Ultimate FindingsSince supervisors as such are excluded from the pro-tection which Section 7 of the Act affords to statutory"employees,"7usually the discharge of a supervisor isnot violative of the Act. However, there are situations inwhich the discharge of a supervisor is violative of theAct because it infringes upon the employees' statutoryrights. One situation where employees' statutory rightsare infringed upon is where a supervisor is dischargedfor refusing to commit unfair labor practices. Local No.207, International Association of Bridge, Structural and Or-namental Iron Workers Union, et al. [William B. PallackCo.] v. Jacob Perko, 373 U.S. 701, 707 (1963); JacksonTile Manufacturing Company, 122 NLRB 764, 767, 789-791 (1958), enfd. 272 F.2d 181 (5th Cir. 1959); N.L.R.B.v. I. D. Lowe. et al., 406 F.2d 1033, 1035 (6th Cir. 1968).This principle protects rank-and-file employees by per-mitting their supervisors to respect the employees' statu-tory rights without fear of reprisal.In the instant case, counsel for the General Counselcontends that the record shows that Respondent dis-charged its general manager, Bansraj, because he failedto obey the instructions of Respondent's owner, Kuhns,to issue written disciplinary warnings to prounion em-ployees. Under the above-described principles, if theGeneral Counsel is correct in his assessment of therecord, Bansraj's discharge violated Section 8(a)(1) of theAct. I am of the view, for the reasons set forth below,that the General Counsel proved a prima facic case thatBansraj's failure to issue written disciplinary warnings toprounion employees was a motivating factor in Respond-ent's decision to discharge him and that Respondent didnot rebut the General Counsel's prima Jfcie case.As established by the Board's decision in Cases 20-CA-14319 and 20-CA-14456, supra, Respondent is ex-tremely hostile to union representation and is not reluc-tant to discharge employees for supporting the Union orto otherwise engage in unfair labor practices in an effortto dissuade its employees from supporting the Union.And in June 1979 when Respondent's owner, Kuhns, re-alized he would have to reinstate the employees whomRespondent had discharged because of their union activi-ties, Kuhns instructed Bansraj to maintain personnel filesfor the employees who were employed during theUnion's organizational campaign and further instructedBansraj that when Bansraj observed these employeesengage in misconduct to issue them written disciplinaryreprimands and to place a copy of said warnings in theirpersonnel files. Respondent had previously not main-tained such a system of discipline. Thereafter, on severaloccasions between June 1979 and Bansraj's discharge inJuly 1981, Kuhns told Bansraj to get rid of the prounion7 Sec. 2(3) of the Act provides that the "term 'employee' .shall notinclude ...any individual employed as a supervisor47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees as quickly as possible, asked whether Bansrajwas issuing the written disciplinary warnings to the em-ployees and whether anyone had received sufficientwarnings to be discharged. In response to Kuhns' inquir-ies about whether he was issuing written disciplinarywarnings to the employees, Bansraj, who during this 2-year period only issued one written disciplinary warning,always answered in the affirmative. Since Bansraj keptthe employees' personnel files in his briefcase and sinceKuhns never asked to see any of the written disciplinarywarnings which Bansraj was supposedly issuing to theemployees, Kuhns did not realize that Bansraj was not is-suing written disciplinary warnings to the employees.However, on July 1, 1981, Bansraj, before leaving for a2-week vacation, gave the personnel files to AssistantManager Kenneth Garrett, who lived with Kuhns. UponBansraj's return from vacation on July 14, 1981, Garretttold Bansraj that he had been discharged by Kuhns be-cause he failed to pay Respondent's bills and taxes ontime and that Kuhns discovered Bansraj was not issuingwritten disciplinary warnings to the employees whowere union members and that because of Bansraj's failureto issue the written disciplinary warnings Kuhns couldnot get rid of the union members as quickly as he hadintended. It is undisputed that Bansraj was unable to payRespondent's bills because Respondent had insufficientfunds and that Kuhns knew that this was the reasonBansraj had not paid the bills and taxes.The foregoing circumstances-Respondent's extremeunion animus, Respondent's desire to get rid of theprounion employees and his instruction that Bansraj issuewritten disciplinary warnings to these employees, thetiming of Bansraj's discharge coming as it did immediate-ly after Respondent learned Bansraj was not issuing writ-ten disciplinary warnings to the employees, Garrett'sconfession to Bansraj that Respondent discharged himbecause he had not issued written disciplinary warningsto the prounion employees thereby making it more diffi-cult for Respondent to get rid of these employees, andthe blatant falsity of the other reason offered to Bansrajby Garrett to justify his discharge-persuade me that theGeneral Counsel has made a prima facie showing that itwas Bansraj's failure to issue written disciplinary warn-ings to the prounion employees that was a motivatingfactor in Respondent's decision to discharge him.I shall now describe and evaluate the evidence pre-sented by Respondent in support of its contention thatBansraj's discharge was motivated by legitimate businessconsiderations. Respondent called one witness, AssistantManager Kenneth Garrett. He testified that on June 30Respondent Kuhns was in the process of getting ready tostage a live show with dancing girls, and that on July 3the show in fact opened. Garrett further testified that onJune 29 Kuhns instructed him to tell Bansraj to postponehis vacation for a few weeks, explaining to Garrett thatthe live show was already to open and that because ofthis Bansraj's presence was needed. Kuhns also told Gar-rett, according to Garrett's testimony, that if Bansraj re-fused to postpone his vacation to advise Bansraj that hisemployment was terminated. I have rejected Garrett'stestimony in its entirety because: (1) In terms of his testi-monial demeanor Garrett did not impress me as being acredible witness; (2) Respondent Kuhns, the person whomade the decision to discharge Bansraj, was not called tocorroborate Garrett's testimony or to otherwise explainhis reason for discharging Bansraj; (3) Bansraj, who im-pressed me as a credible witness, testified that the liveshow was already open when he left for vacation, havingopened June 26, 1981; and (4) Bansraj's testimony thatthe live show was already open when he left on vacationwas corroborated by former employee Mahendre Prasad,who impressed me as a credible witness.It is for the foregoing reasons that I have rejectedGarrett's testimony and conclude that the reason he ad-vanced for Bansraj's discharge was false. Accordingly, Ifurther find that Respondent failed to demonstrate that itwould have discharged Bansraj even if he had not failedto issue written disciplinary warnings to the employeeswho were union members.8Based on the foregoing I find that the General Coun-sel has proven by a preponderance of the evidence thaton July 14, 1981, Respondent discharged Bansraj becausehe failed to issue written disciplinary warnings to proun-ion employees. I further find that by engaging in thisconduct Respondent interfered with, restrained, and co-erced its nonsupervisory employees in the exercise oftheir rights guaranteed under Section 7 of the Act, there-by violating Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1. Respondent Earl Kuhns, d/b/a Frenchy's K & Tand Earl's News Stand, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union, Retail Clerks Union, Local 648, UnitedFood and Commercial Workers International Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By discharging Subhas C. Bansraj on July 14, 1981,Respondent violated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices in violation of Section8(a)(l) of the Act, I shall recommend that it cease anddesist from its unlawful conduct and take affirmativeaction necessary to effectuate the policies of the Act. Inview of the extensive and serious unfair labor practiceswhich Respondent has been previously found to havecommitted (Earl Kuhns, d/b/a Frenchy's K & T andEarl's News Stand, 247 NLRB 1212 (1980)), I shall alsorecommend that Respondent cease and desist from in anyother manner infringing upon the rights of employeesa I recognize that the record shows that Bansraj acted contrary to Re-spondent's instruction by failing to issue written disciplinary warnings tothe employees in general, not just to the prounion employees. Nonethe-less, the preponderance of the evidence as described above establishesthat it was Respondent's animus against Bansraj for failing to issue warn-ings to prounion workers which resulted in his discharge.48 FRENCHY'S K & Tguaranteed by Section 7 of the Act. See Hickmotr Foods,Inc., 242 NLRB 1357 (1979).I have found that Respondent discharged Subhas C.Bansraj and thereby, in violation of Section 8(a)(1) of theAct, interfered with, restrained, and coerced its nonsu-pervisory employees in the exercise of their rights guar-anteed under Section 7 of the Act. In order to restore tothe nonsupervisory employees their full freedom to exer-cise these rights and thus to effectuate the policies of theAct, I shall recommend the reinstatement with backpayof Bansraj. Accordingly, I shall recommend that Re-spondent offer him reinstatement to the position of man-ager of Respondent's Taylor Street store9or, if that posi-tion no longer exists, to a substantially equivalent one,without prejudice to his seniority and other rights andprivileges previously enjoyed, and that he be madewhole for any loss of pay suffered as a result of his dis-charge, as prescribed in F: W. Woolworth Company, 90NLRB 289 (1950), with interest thereon to be computedin the manner prescribed in Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER' 0The Respondent, Earl Kuhns, d/b/a Frenchy's K & Tand Earl's News Stand, San Francisco, California, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:a I have not recommended Bansraj's reinstatement to the position ofgeneral manager because the record establishes that on June 30. 1981.when Bansraj refused to postpone his vacation, that Respondent, prior tolearning that Bansraj was not issuing written disciplinary warnings to theprounion employees, had decided to demote Bansraj when he returnedfrom vacation to the position of manager of the Taylor Street storeio In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Discharging or otherwise disciplining any supervi-sor because said supervisor failed or refused to interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the Act.(b) In any other manner interfere with, restrain, orcoerce employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action in order to ef-fectuate the policies of the Act:(a) Offer Subhas C. Bansraj immediate and full rein-statement to the position of manager of Respondent'sTaylor Street store or, if such position does not exist, toa substantially equivalent one, without prejudice to hisseniority or other rights and privileges previously en-joyed, and make him whole for any loss of earnings suf-fered as the result of his discharge on June 14, 1981, inthe manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its stores in San Francisco, California,copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.It In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."49